Name: 2009/321/EC: Commission Decision of 8 April 2009 setting a new deadline for the submission of dossiers for certain substances to be examined under the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council (notified under document number C(2009) 2564) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  communications;  marketing;  economic geography;  chemistry
 Date Published: 2009-04-09

 9.4.2009 EN Official Journal of the European Union L 95/42 COMMISSION DECISION of 8 April 2009 setting a new deadline for the submission of dossiers for certain substances to be examined under the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council (notified under document number C(2009) 2564) (Text with EEA relevance) (2009/321/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 98/8/EC of the European Parliament and of the Council of 16 February 1998 concerning the placing of biocidal products on the market (1), and in particular the second subparagraph of Article 16(2) thereof, Whereas: (1) Commission Regulation (EC) No 1451/2007 of 4 December 2007 on the second phase of the 10-year work programme referred to in Article 16(2) of Directive 98/8/EC of the European Parliament and of the Council concerning the placing of biocidal products on the market (2) establishes a list of active substances to be assessed, with a view to their possible inclusion in Annex I, IA or IB to Directive 98/8/EC. (2) For a number of substances/product-type combinations included in that list, either all participants have withdrawn or no dossier has been received within the deadline specified in Article 9(2)(c) of Regulation (EC) No 1451/2007 by the Member State designated as Rapporteur for the evaluation. (3) Consequently, and pursuant to Article 11(2) of Regulation (EC) No 1451/2007, the Commission informed the Member States thereof. That information was also made public by electronic means on 18 January 2008. (4) Within three months of the electronic publication of that information, an interest in taking over the role of participant has been demonstrated for some of the substances and product-types concerned, in accordance with Article 12(1) of Regulation (EC) No 1451/2007. (5) A new deadline should therefore be established for the submission of dossiers for these substances and product-types in accordance with the second subparagraph of Article 12(3) of that Regulation. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Biocidal Products, HAS ADOPTED THIS DECISION: Article 1 For the substances and the product-types set out in the Annex, the new deadline for the submission of dossiers shall be 31 May 2010. Article 2 This Decision is addressed to the Member States. Done at Brussels, 8 April 2009. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 123, 24.4.1998, p. 1. (2) OJ L 325, 11.12.2007, p. 3. ANNEX SUBSTANCES AND PRODUCT-TYPES FOR WHICH THE NEW DEADLINE FOR THE SUBMISSION OF DOSSIERS IS 31 MAY 2010 Name EC number CAS number Product-type RMS Margosa ext. 283-644-7 84696-25-3 19 DE Reaction product of dimethyl adipate, dimethyl glutarate, dimethyl succinate with hydrogen peroxide/Perestane 432-790-1  4 HU